Citation Nr: 1025990	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-17 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

3.  Entitlement to service connection for left thumb 
tenosynovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to October 
1987.  She also served in the United States Naval Reserves from 
February 1982 to November 1983 and in the United States Army 
Reserves from November 1983 to December 1984, and again from 
December 1984 to February 2005. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a January 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina.

The Veteran had a hearing before the Board in August 2007 and a 
transcript of the hearing is of record.  Most recently, in 
January 2008, the Board remanded the issues on appeal, as well as 
a claim for service connection for right hand arthritis.  In 
February 2009, the RO in Columbia, South Carolina granted service 
connection for right hand arthritis (10 percent from June 7, 
2005), as well as service connection for left hand arthritis (10 
percent from June 7, 2005).  Because she has not appealed the 
ratings or effective dates assigned to these disabilities, no 
claim regarding these disorders is in appellate status at this 
time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.







REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that she is afforded every possible 
consideration.  

As indicated above, the Board remanded the appeal in January 
2008, in part, for the RO to confirm the Veteran's Naval and Army 
Reserves service dates, to include periods of ACDUTRA (active 
duty for training) and INACDUTRA (inactive duty for training), 
and obtain any missing medical records for her Reserves service.  
Although the RO attempted to obtain the Veteran's missing medical 
records from her Reserve service, the RO did not obtain 
confirmation of the Veteran's service dates, to include periods 
of ACDUTRA and INACDUTRA from the Naval or Army Reserves, as 
required by paragraph 1 of the Remand instructions. 

While it appears that some of the Veteran's Army personnel 
records were obtained off of the Defense Personnel Records 
Information System (DPRIS) in April 2008, these records do not 
provide a listing of the Veteran's periods of ACDUTRA or 
INACDUTRA service.  The January 2008 Remand instructions 
specifically required that the Naval Reserves, Army Reserves or 
NPRC provide a negative response if these requested records were 
not available.  A statement regarding their unavailability has 
not yet been issued.  Further, a review of the claims file 
indicates that records from the Naval Reserve were not obtained.  

Next, with regard to her claims for service connection for carpal 
tunnel syndrome and tenosynovitis, in the January 2008 remand, 
the Board requested that the RO schedule the Veteran for an 
examination to determine whether those conditions originated in 
service or is otherwise etiologically related to service, to 
include being incurred or aggravated by a period of active duty 
for training (ACDUTRA) or inactive duty for training (INACDUTRA).  
He was provided VA examinations, which included a nerve 
conduction study.  The conclusion was that the Veteran did not 
present creditable evidence to substantiate a diagnosis of carpal 
tunnel syndrome or ulnar neuropathy or left thumb tenosynovitis.  
See Report of VA Examinations dated in October 2008, November 
2008, and January 2009.  However, the examiners did not 
adequately address the questions posed by the Board.  
Specifically, the examiners did not provide an etiology opinion, 
presumably because of the lack of a current diagnosis.   It is 
now well settled that in order to be considered for service 
connection, a claimant must first have a disability.  See, e.g., 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  However, the United 
States Court of Appeals for Veterans Claims (Court) held in 
McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as 
the veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current disability 
was satisfied.  Thus, an opinion as to whether any previously 
existing carpal tunnel syndrome and/or tenosynovitis was incurred 
or aggravated in service is still necessary.

Further, with respect to her claim for service connection for 
hypertension, the October 2008 VA examination report did not 
address the relationship between the Veteran's hypertension and 
her ACDUTRA periods of service.  As such, addendum opinion should 
be obtained which distinguish between periods of active duty 
service and ACDUTRA duty service. 

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the Board 
errs in failing to insure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Because there was not complete compliance with 
the remand instructions, the Board is compelled to remand the 
appeal for appropriate adjudicatory consideration of her claims 
and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 
19.31(c) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Confirm the Veteran's Naval Reserve and 
Army Reserve service dates, to include 
dates/periods of ACDUTRA and INACDUTRA, 
from the Naval Reserves, Army Reserves, 
National Personnel Records Center (NPRC) or 
any other appropriate agency for her 
Reserves service.  All efforts to obtain 
this information should be fully 
documented, and the Naval Reserves, Army 
Reserves or NPRC must provide a negative 
response if records are not available. 

2.  Following the development outlined in 
paragraph 1, an attempt should be made to 
return the Veteran's claims folder to the 
same examiners who provided the October 
2008, November 2008, and January 2009 VA 
examinations/opinions so that they may 
consider the additional information 
regarding the Veteran's periods of ACDUTRA 
and INACDUTRA service and amend their 
examination reports.  If an examiner is no 
longer available, the Veteran should be 
scheduled for a new VA examination.

In either case, the examiner(s) must 
specifically render opinions as to each of 
the following:

*  Whether the Veteran's hypertension was 
(1) incurred in active duty; or (2) 
incurred in or aggravated beyond the 
natural progression of the disease during 
any period of ACDUTRA in the line of duty; 
and

*  Whether any previously diagnosed 
neurological disability of the hands, to 
include carpal tunnel syndrome, and left 
thumb tenosynovitis were (1) incurred in 
active duty; (2) incurred in or aggravated 
beyond the natural progression of the 
injuries during any period of ACDUTRA in 
the line of duty; or (3) incurred in or 
aggravated beyond the natural progression 
of the injuries during any period of 
INACDUTRA in the line of duty. 

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation resolving all conflicting 
medical opinions, especially that of the 
previous VA examinations. 

It would be helpful if the examiner(s) 
would use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

